Citation Nr: 9924665	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  This appeal arises from a September 1996 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO). 


REMAND

Review of the record indicates that the Board of Veterans' 
Appeals (Board) denied service connection for post-traumatic 
stress disorder by a final decision dated in April 1994.  
Thus, that issue may only be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  However, the RO, in rating decisions dated in April, 
June and September 1996, considered the veteran's claim for 
service connection for post-traumatic stress disorder on the 
merits.  Similarly, the statement of the case issued in May 
1997 addressed only the merits issue, and did not provide the 
veteran with the relevant laws and regulations pertaining to 
reopening a previously denied claim.  

The relevant regulation states that new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); See Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

The Board is of the opinion that the RO should determine 
whether evidence submitted since the Board's April 1994 
decision is new and material under the above standard, and 
provide the veteran and his representative with an 
appropriate supplemental statement of the case which 
addresses that determination and includes the appropriate 
laws and regulations as cited above.  

The Board also notes that the regulation governing service 
connection for post-traumatic stress disorder has recently 
been amended:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304(f)).

The RO should also consider the language of the new 
regulation in its adjudication of the veteran's claim, and 
the supplemental statement of the case should explicitly 
include the current regulatory language.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must determine whether evidence 
submitted since the Board's April 1994 
decision is new and material under the 
regulatory language of 38 C.F.R. 
§ 3.156(a) (1998).  See Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  If the 
evidence is determined to be new and 
material, the RO should then adjudicate 
the claim on the merits.  In either case, 
the RO must then provide the veteran and 
his representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  The 
supplemental statement of the case must 
also include citation and discussion of 
the new regulation pertaining to service 
connection for post-traumatic stress 
disorder found at 64 Fed. Reg. 32807-
32808 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












